  Case 14-35307         Doc 40     Filed 02/06/19 Entered 02/06/19 08:46:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-35307
         LATASHA BONNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/29/2014.

         2) The plan was confirmed on 12/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/24/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,741.00.

         10) Amount of unsecured claims discharged without payment: $77,828.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-35307        Doc 40       Filed 02/06/19 Entered 02/06/19 08:46:02                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $34,090.19
       Less amount refunded to debtor                            $490.24

NET RECEIPTS:                                                                                    $33,599.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,700.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,461.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,161.80

Attorney fees paid and disclosed by debtor:                  $300.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
7325 LYONS LLC                   Unsecured      4,900.00       3,900.00         3,900.00        764.75         0.00
ASSET ACCEPTANCE LLC             Unsecured         897.00           NA               NA            0.00        0.00
AT&T SERVICES INC                Unsecured         400.00        463.33           463.33          90.85        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         747.25           747.25        146.53         0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         476.88           476.88          93.51        0.00
BANK OF AMERICA                  Unsecured           0.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,732.00       7,700.00         7,700.00      1,509.89         0.00
COMCAST CABLE                    Unsecured         400.00           NA               NA            0.00        0.00
CONSUMER PORTFOLIO SERV          Unsecured      8,085.00            NA               NA            0.00        0.00
DOLLAR LOAN CENTER               Unsecured         109.00           NA               NA            0.00        0.00
DT CREDIT COMPANY LLC            Unsecured     11,026.00     12,354.65        12,354.65       2,422.62         0.00
FIFTH THIRD BANK                 Unsecured           0.00           NA               NA            0.00        0.00
FIRST CASH ADVANCE               Unsecured      2,200.00            NA               NA            0.00        0.00
FIRST PREIMER BANK               Unsecured         800.00           NA               NA            0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured         500.00           NA               NA            0.00        0.00
JPMORGAN CHASE                   Unsecured      8,503.00            NA               NA            0.00        0.00
MADISON MED AFFILIATES           Unsecured         300.00           NA               NA            0.00        0.00
MFG FINANCIAL INC                Unsecured      7,548.00       7,702.50         9,627.50      1,887.86         0.00
MFG FINANCIAL INC                Secured              NA       1,925.00         1,925.00           0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      3,500.00            NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,045.00       1,046.59         1,046.59        205.23         0.00
RAPID CASH 61                    Unsecured         940.00           NA               NA            0.00        0.00
SANTANDER CONSUMER USA           Secured       12,550.00     19,438.00        19,438.00      19,438.00    1,756.01
SANTANDER CONSUMER USA           Unsecured      6,888.00            NA            626.75        122.90         0.00
STATE COLLECTION SERVICE         Unsecured         100.00           NA               NA            0.00        0.00
TCF NATIONAL BANK                Unsecured           0.00           NA               NA            0.00        0.00
UNITED RECOVERY SERVICE          Unsecured      1,028.00            NA               NA            0.00        0.00
US DEPT OF ED GREAT LAKES        Unsecured     13,781.00     18,268.11        18,268.11            0.00        0.00
WILL COUNTY CIRCUIT CT CLERK     Unsecured      2,500.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-35307         Doc 40      Filed 02/06/19 Entered 02/06/19 08:46:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,438.00         $19,438.00         $1,756.01
       All Other Secured                                  $1,925.00              $0.00             $0.00
 TOTAL SECURED:                                          $21,363.00         $19,438.00         $1,756.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $55,211.06          $7,244.14              $0.00


Disbursements:

         Expenses of Administration                             $5,161.80
         Disbursements to Creditors                            $28,438.15

TOTAL DISBURSEMENTS :                                                                      $33,599.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
